Case 6:21-cv-01274-MJJ-CBW Document 20 Filed 07/27/21 Page 1 of 1 PageID #: 181




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 DWAYNE PREJEAN                           CASE NO. 6:21-CV-01274

 VERSUS                                   JUDGE JUNEAU

 KEYSTONE RV CO., ET AL                   MAGISTRATE JUDGE WHITEHURST

                                   JUDGMENT

       THIS MATTER was referred to United States Magistrate Judge Carol B.

 Whitehurst for report and recommendation, Rec. Doc. 11. After an independent

 review of the record and the applicable law, including the Defendant’s objection,

 this Court concludes that the Magistrate Judge’s report and recommendation is

 correct and adopts the findings and conclusions therein as its own. Accordingly,

        IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with

  the report and recommendation, Defendant Keystone RV Company’s Motion to

  Dismiss for Failure to State a Claim, Rec. Doc. 4, is DENIED.

        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 27th day of

  July, 2021.




                                           MICHAEL J. JUNEAU
                                           UNITED STATES DISTRICT JUDGE
